Pee Ctteiam:,
This application, in the court below, for an issue devisavit vel non, to determine the validity of the will of Mary Pensyl, was based upon the allegations, (a) that the testatrix was not of sound mind and memory, and (5) that the will in question was procured by the exercise of undue influence on the part of William Pensyl and Adam Pensyl, beneficiaries named therein.
Over four hundred pages of testimony, partly in support of the application and partly against it were taken. As shown by the elaborate opinion returned with the record, the evidence thus produced was carefully and exhaustively considered by the learned judge who specially presided at the hearing. In view of this, as well as the manifestly correct conclusions reached by him, further discussion of the evidence is deemed unnecessary. An examination of the record, with reference to each of the six specifications of error, has satisfied us that the issue was rightly refused. The decided weight of the evidence is in favor of the testamentary capacity of the testatrix, and it also fails to disclose that any undue influence, such as the law condemns, was exerted by either William or Adam Pensyl to induce their mother to bequeath her estate to them. Indeed the will is neither unnatural nor unreasonable, in the circumstances. As correctly stated by the learned judge, in the conclusion of his opinion, William, the eldest son, had taken the *469charge and care of his mother’s estate, and she had lived and been cared for at the house of Adam. The two sons, Samuel and Francis, had attempted to have their mother declared a lunatic and her property taken out of her possession. Under such circumstances, what more natural and reasonable than for the testatrix to regard with favor the two sons who had stood by her in her old days, to the exclusion of the other two sons who had attempted to have her declared insane ? In fact, the testatrix gave as a reason for excluding Samuel and Francis from any participation of her estate, “that Samuel and Francis had not treated her right.”
Viewing the testimony in its most favorable light, there is nothing in it that would warrant any jury in rendering a verdict against the validity of the will. Neither of the specifications is sustained.
Decree affirmed and appeal dismissed with costs to be paid by appellant.